          Case 1:18-cv-00149-SPW-TJC Document 113 Filed 11/08/18 Page 1 of 3



VICTORIA L. FRANCIS
Assistant U.S. Attorney
U.S. Attorney=s Office
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 247- 4633
FAX: (406) 657- 6058
Email Address: victoria.francis@usdoj.gov

ATTORNEY FOR DEFENDANT
United States of America

                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MONTANA
                                         BILLINGS DIVISION

BANK OF COLORADO, a Colorado
corporation,                                               CV 18-149-BLG-SPW-TJC

                                         Plaintiff,
                                                           NOTICE OF SUBSTITUTION OF
                 vs.                                       COUNSEL

WIBAUX 1, LLC, a Montana limited
liability company; JEFFREY W.
BERGER A/K/A JEFF BERGER;
TAMI M. BERGER, A/K/A TAMI
BERGER; PRO-FRAC HEATING &
TRUCKING,LLC, a North Dakota
limited liability company; and
UNITED STATES OF AMERICA
Acting Through The INTERNAL
REVENUE SERVICE,

                                         Defendants.




S:\CIVIL\2018V00174\SUB OF COUNSEL VLF.DOCX
                                                       1
            Case 1:18-cv-00149-SPW-TJC Document 113 Filed 11/08/18 Page 2 of 3




               The United States Attorney’s Office for the District of Montana, representing

United States of Department of Treasury, Internal Revenue Service, (IRS), gives

notice to the Court and opposing counsel of the substitution of the following

Assistant U.S. Attorney as counsel of record for Juan G. Villasenor:

                                              Victoria L. Francis
                                              Assistant U.S. Attorney
                                              U.S. Federal Building
                                              2601 Second Ave. North, Suite 3200
                                              Billings, MT 59101
                                              (406) 247-4633

               Opposing counsel is requested to address any correspondence or pleadings in

the above-captioned case to Assistant U.S. Attorney Victoria L. Francis.

               DATED this 8th day of November, 2018.

                                                   KURT G. ALME
                                                   United States Attorney


                                                    /s/ VICTORIA L. FRANCIS
                                                   Assistant U.S. Attorney
                                                   Attorney for Defendant




S:\civil\2018V00174\sub of counsel VLF.docx
                                                      2
            Case 1:18-cv-00149-SPW-TJC Document 113 Filed 11/08/18 Page 3 of 3




                                                   CERTIFICATE OF SERVICE

     I hereby certify that on the 8th day of November, 2018, a copy of the foregoing
document was served on the following person by the following means.

                    1-4                       CM/ECF
                                              Hand Delivery
                                              U.S. Mail
                                              Overnight Delivery Service
                                              Fax
                                              E-Mail

1. Clerk of Court                                                     2. Carey E. Matovich
                                                                      Geoffrey R. Keller
                                                                      MATOVICH, KELLER & HUSO, P.C.
                                                                      2812 First Ave. North, Suite 225
                                                                      P.O. Box 1098
                                                                      Billings, Montana 59103-1098
                                                                      (406) 252-5500 – phone
                                                                      (406) 252-4613 – fax
                                                                      ematovich@mkhattorneys.com
                                                                      gkeller@mkhattorneys.com
                                                                      Attorneys for Bank of Colorado
3. Scott C. Sandberg                                                  4. Angela L. Ekker
John Anthony O’Brien                                                  Lorenzo Ekker Dallner, LLC
SPENCER FANE, LLP                                                     9145 East Kenyon Ave., Suite 301
1700 Lincoln Street, Suite 2000                                       Denver, Colorado 80237
Denver, Colorado 80203                                                (720) 543-7735 – phone
(303) 839-3838 – phone                                                aekker@ledlegal.com
ssandberg@spenderfane.com
jobrien@spenderfane.com
Attorneys for Bank of Colorado



                                                                            /s/ VICTORIA L. FRANCIS
                                                                            Assistant U.S. Attorney

S:\civil\2018V00174\sub of counsel VLF.docx
                                                                  3
